Exhibit 10.2
 
IN THE CIRCUIT COURT IN THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR SARASOTA COUNTY, FLORIDA


CIVIL ACTION NO.
IBC Funds,
LLC,                                                                                                                                                              
2013 CA 7461 NC
a Nevada Limited Liability Corporation,
         Plaintiff,




-against-




iTalk, Inc.,
a Nevada Corporation,
Defendant.
 __________________________________/


ORDER GRANTING APPROVAL OF
SETTLEMENT AGREEMENT AND STIPULATION




This matter having come on for a hearing on the 18th day of October, 2013, to
approve
the Settlement Agreement entered into as of October 16, 2013 between Plaintiff,
IBC Funds, LLC (“Plaintiff”) and Defendant, iTalk, Inc. (“Defendant” and
collectively with Plaintiff, the “Parties”), and the Court having held a hearing
as to the fairness of the terms and conditions of the Settlement Agreement and
Stipulation and being otherwise fully advised in the premises, the Court hereby
finds as follows:
    
    1.      The Court has been advised that the Parties intend that the sale of
the Shares (as
defined by the Settlement Agreement and, hereinafter, the “Shares”) to and the
resale of the Shares by Plaintiff in the United States, assuming satisfaction of
all other applicable securities laws and regulations, will be exempt from
registration under the Securities Act of 1933 (the “Securities Act”) in reliance
upon Section 3(a)(10) of the Securities Act based upon this Court’s finding
herein that the terms and conditions of the issuance of the Shares by Defendant
to Plaintiff are fair to Plaintiff;
   
    2.            The hearing having been scheduled upon the consent of
Plaintiff and Defendant, Plaintiff has had adequate notice of the hearing and
Plaintiff is the only party to whom Shares will be issued pursuant to the
Settlement Agreement;
   
    3.            The terms and conditions of the issuance of the Shares in
exchange for the release of certain claims as set forth in the Settlement
Agreement are fair to Plaintiff, the only party to whom the Shares will be
issued;
 
    4.            The fairness hearing was open to Plaintiff. Plaintiff was
represented by counsel at the hearing who acknowledged that adequate notice of
the hearing was given and consented to the entry of this Order.
 
It is hereby ORDERED AND ADJUDGED that the Settlement Agreement and Stipulation
is hereby approved as fair to the party to whom the Shares will be issued,
within the meaning of Section 3(a)(10) of the Securities Act and that the sale
of the Shares to Plaintiff and the resale of the Shares in the United States by
Plaintiff, assuming satisfaction of all other applicable securities laws and
regulations, will be exempt from registration under the Securities Act of 1933.
 
So ORDERED, this____day of _________, 2013.
 
 

               OCT 18 2013                            
 ____________________________          The Honorable________________    

 


Conformed copies to:
Charles N. Cleland, Jr., Esq.
Michael G. Brown, Esq.

